DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 6, the recitation “a preset level” on line 9 is indefinite because it is unclear antecedent basis with “a preset level” recited earlier on line 4.  It is not clear if they are the same “preset level” or whether they are 2 different preset levels.  Clarification and/or appropriate correction is required. 
For claim 7, the recitation “a preset level” on line 9 is indefinite because it is unclear antecedent basis with “a preset level” recited earlier on line 5.  It is not clear if they are the same “preset level” or whether they are 2 different preset levels.  Clarification and/or appropriate correction is required. 
For claim 8, the recitation “the control signal” on line 7 is indefinite because it lacks antecedent basis.  Clarification and/or appropriate correction is required. 

Also, in claim 13, the recitation “a preset level” on line 9 is indefinite because it is unclear antecedent basis with “a preset level” recited earlier on line 4.  It is not clear if they are the same “preset level” or whether they are 2 different preset levels.  Clarification and/or appropriate correction is required. 
Also, in claim 14, the recitation “a preset level” on line 9 is indefinite because it is unclear antecedent basis with “a preset level” recited earlier on line 5.  It is not clear if they are the same “preset level” or whether they are 2 different preset levels.  Clarification and/or appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taddiken et al. (USP 8,138,815).
For claim 1, Figure 3 of Taddiken et al. teaches an inverter (20d, 20b, 9) of a source signal output circuit (1), comprising: a first inverting unit (20d) configured to provide a first inverting signal (6f) in response to a first input signal (input of 20d); a second inverting unit (20b) configured to provide a second inverting signal (26) in response to a second input signal (25); and 16an output unit (9) configured to output one of the first inverting signal (6f) and the second inverting signal (26) as a control signal (4), wherein the control signal (4) belongs to a first voltage range (-3V to 3V) from a first voltage (3V) to a second voltage (-3V), 5the first 
For claim 10, Figure 3 of Taddiken et al. teaches the first inverting unit (20d) comprises a first pull-up element (21d) and a first pull-down 20element (22b) configured to receive the first input signal (input of 20d) and output the first inverting signal (6f) by using the first voltage (3V) and the intermediate voltage (0V), and the second inverting unit (20b) comprises a second pull-up element (21b) and a second pull- down element (22b) configured to receive the second input signal (25) and output the second inverting signal (26) by using the intermediate voltage (0V) and the second voltage (-3V).
For claim 11, Figure 3 of Taddiken et al. teaches each of the second voltage range (0V to 3V) and the third voltage range (-3V to 0V) is included in a low voltage range (0V to 3V for the second voltage range, and -3V to 0V for the third voltage range) smaller than the first voltage range (-3V to 3V), and 5the first pull-up element (21d), the first pull-down element (22b), the second pull-up element (21b) and the second pull-down element (22b) are configured to operate in the low voltage range.
For claim 12, Figure 3 of Taddiken et al. teaches wherein the output unit (9) comprises: a first switching unit (30) configured to output the first inverting signal (6f) as the control 10signal (4) when the first inverting signal (6f) of the first inverting unit (20d) belongs to the first voltage 
For claim 13, Figure 3 of Taddiken et al. teaches the first switching unit (30) outputs the first inverting signal (6f) as the control signal (4), when a first gate voltage (gate of PMOS 30) is fixed by the intermediate voltage (0V) and a potential difference between the first inverting signal (6f)  and the first gate voltage (gate of PMOS 30) is equal to or higher than a preset level (threshold of PMOS 30), 20and the second switching unit (32) outputs the second inverting signal (26) as the control signal (4), when a second gate voltage (gate of NMOS 32) is fixed by the intermediate voltage (0V) and a potential difference between the second inverting signal (26) and the second gate voltage (gate of NMOS 32) is equal to or higher than a preset level (threshold of NMOS 32).
For claim 14, Figure 3 of Taddiken et al. the first switching unit (30) comprises a PMOS diode (30) configured to output the control signal (4) through a drain thereof when the intermediate voltage (0V) is applied to a first gate of 5the PMOS diode (30) and the first inverting signal (6f) equal to or higher than the intermediate voltage by a preset level (threshold of PMOS 30) is applied to a source and back bias of the PMOS diode (30), and the second switching unit (32) comprises an NMOS diode (32) configured to output the control signal (4) through a drain thereof, when the intermediate voltage (0V) is applied to a second gate of the NMOS diode (32) and the second inverting signal (26) equal to or lower than the 10intermediate voltage (0V) by a preset level (threshold of NMOS 32) is applied to a source and back bias of the NMOS diode (32).
Allowable Subject Matter
Claims 1-5 are presently allowed.
Claim 1 is allowed because the prior art of record fails to teach or suggest a source signal output circuit comprising a multiplexer and an inverter, wherein the inverter comprising a first inverting unit, a second inverting unit, and an output unit to provide the control signal to control the multiplexer with the connections and operations as recited in the claim.
	Claims 2-5 are allowed because they depend on claim 1.
Claims 6 and 7, which depend on allowable claim 1, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842